Citation Nr: 0308979	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  02-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for actinic keratosis and 
basal cell carcinoma of the scalp and face, currently 
evaluated  as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1942 to October 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In December 2002, the veteran was notified that there had 
been a change in the law regarding his appeal for an 
increased rating for actinic keratosis and basal cell 
carcinoma of the scalp and face.  The Board provided him with 
a text of new rating schedule criteria and informed him of 
the potential impact on his appeal.  In response to the 
letter, the veteran submitted additional evidence to the 
Board which was received in February and March 2003.


FINDING OF FACT

The veteran's actinic keratosis and basal cell carcinoma on 
his scalp and face, manifested primarily by scattered, 
fleshy, papulosa that are nodular and shiny; scattered areas 
of firm fibrotic scarring; a 3-centimeter linear scar above 
the left eyebrow; a 16-millimeter white pigmented circular 
scar on the right cheek; a 12-millimeter circular lesion with 
specks of black pigmentation on the tip of the veteran's 
nose; and flesh-colored, scaly lesions along the brows, are 
productive of severe impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
service-connected actinic keratosis and basal cell carcinoma 
of the scalp and face have been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.1, 
4.1, 4.7, 4.118, Diagnostic Code (DC) 7800 (2002) (revised 
effective August 30, 2002 (67 Fed. Reg. 49590 - 49599 (July 
31, 2002)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Recently, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans' 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  That law redefined the obligation to the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.

By virtue of information sent to the veteran in letters, 
dated in March and June 2001 and in the statement of the case 
(SOC) the veteran and his representative were notified of the 
evidence necessary to substantiate the claims of entitlement 
to an increased rating for the veteran's service-connected 
actinic keratosis and basal cell carcinoma.  Indeed the SOC 
set forth the provisions of the enabling regulations 
applicable to the VCAA (38 C.F.R. § 3.159).  Those provisions 
informed the veteran of what evidence and information the VA 
would obtain for him, with specific references to such 
materials as Government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VA has attempted to obtain relevant records adequately 
identified by the veteran.  For example, in March 2001, the 
RO requested medical records from the veteran's private 
physician, J.D.B., M.D.  

Relevant evidence associated with the veteran's claim of 
entitlement to an increased rating for a skin disease 
includes records from J.D.B., M.D., which reflect the 
veteran's treatment from February 2001 to February 2003.  The 
veteran also underwent VA dermatologic examinations in March 
and July 2001.  The reports of those examinations have been 
associated with the claims folder.

Finally, the Board notes that the veteran has been informed 
of his right to a hearing in association with his appeal (VA 
Form 9, received in March 2002); however, to date, he has 
declined to exercise that right.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating for 
actinic keratosis and basal cell carcinoma of the scalp and 
face.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

Records from J.D.B., M.D., show that from October 1996 
through February 2003, the veteran was followed for skin 
problems, including actinic keratosis and basal cell 
carcinoma of the scalp and face.  During that time, the 
veteran underwent excision of numerous lesions, either by 
surgery or through the use of liquid nitrogen. 

In March 2001, the veteran underwent a VA dermatologic 
examination.  His claims file and medical records were 
unavailable for review.  It was noted that, despite 40 years 
of treatment for actinic keratosis and basal cell carcinoma 
of the head and face, his condition continued to recur.  Such 
treatment reportedly included cryocautery and radiation 
therapy.  He also used sun block and wore protective 
clothing, including a hat.  
On examination, the veteran had a fair complexion and blue 
eyes.  His hair was thin with a complete balding of the 
crown.  The scalp on top of his head revealed scattered, 
fleshy, papulosa which were nodular and shiny.  There were 
scattered areas of firm fibrosis scarring and a 3-centimeter 
linear scar, approximately 3 inches above the left brow, that 
appeared to be a surgical scar.  There was a 16-millimeter 
white pigmented circular scar on the right cheek and a 12-
millimeter circular lesion with specks of black pigmentation 
on the tip of the nose.  The veteran had flesh-colored, scaly 
lesions along the brows.  His ears appeared to be inflamed, 
but no lesions were noticed.  Following the examination, the 
assessment was history of actinic keratosis and basal cell 
carcinoma of the head and face by subjective report.  

In July 2001, the veteran again underwent a VA dermatologic 
examination.  The examiner had the opportunity to examine the 
veteran's claims file but did not have access to his medical 
records.  The veteran He stated that, since service, he had 
always worn a straw hat.  He was notably bald-headed, having 
merely a small rim of hair encircling his pate.  His hair was 
blond with a slightly reddish hue, and he had blue eyes.  
When asked about his ability to tan or burn, he said he did 
not burn easily. He reportedly saw a dermatologist every six 
months and usually had liquid nitrogen therapy.  Such therapy 
was applied to his head for the treatment of actinic 
keratosis.  He was scheduled for surgery on August 1, 2001, 
for the removal of new skin cancer on his right cheek, which 
was approximately one-quarter inch in diameter or less.  On 
the top of his head, he had multiple areas of discoloration 
and lack of pigment, almost all of them on the top of his 
scalp with a little less notable color changes of his cheeks.  
There was one small depressed smooth area on his right cheek 
that was less than one-quarter inch in diameter.  It appeared 
to be a new basal cell carcinoma.  The veteran was reportedly 
using over-the-counter skin lotion as his only treatment.  
The examiner found no evidence of disfigurement or 
disfiguring scars, other than some loss of pigmentation for 
his multiple treatments with peeling agents and surgery.  No 
photographs were taken, primarily due to the lack of 
equipment.  

Privately taken photographs, at least one of which was 
reportedly taken in the fall of 2002, show the condition of 
the veteran's scalp.  
III.  Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected basal cell carcinoma and actinic keratosis 
of the head and face.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's December 1998 decision on appeal, which granted 
entitlement to service connection for actinic keratosis and 
basal cell carcinoma of the face and scalp (currently 
evaluated as 10 percent disabling), was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found. Fenderson v. West, 12 Vet. 
App. 119 (1999). 

At the outset of the veteran's claim, his actinic keratosis 
and basal cell carcinoma of the scalp and face were rated in 
accordance with 38 C.F.R. § 4.118, DC 7800.  A 10 percent 
rating was warranted for scars of the head, face, or neck, 
which were disfiguring and productive of moderate impairment.  
A 30 percent rating was warranted for severe, disfiguring 
scars of the head, face, or neck, especially if it produced a 
marked or unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating was warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 could be increased to 80 percent, the 
30 percent rating to 50 percent, and the 10 percent rating to 
30 percent.  The most repugnant disfiguring conditions, 
including scars and diseases of the skin, could be submitted 
for Central Office rating, with several unretouched 
photographs.

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating scars of the 
head, face, or neck.  67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  That change became effective on August 30, 2002.  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 
(Opinion of the VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both former 
and current versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change  38 U.S.C.A. § 5110(g) (West 1991).  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.)  
In December 2002, the veteran was notified of that change and 
the potential impact on his appeal.  He was furnished a copy 
of the text of the change.

The revised regulation stated that disfigurement of the head, 
face, or neck warranted a 10 percent rating, where there was 
one characteristic of disfigurement.  A 30 percent rating was 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  A 50 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips), or; with 4 or 5 
characteristics of disfigurement.

Under the revised rating criteria, the eight characteristics 
of disfigurement for the purposes of evaluation under 
38 C.F.R. § 4.118 were (1) scar 5 inches or more (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 centimeters) wide at its widest point; (3) surface 
contour of the scar elevated or depressed on palpation; (4) 
scar adherent to the underlying tissue; (5) skin hypo or 
hyperpigmented in an area exceeding 6 square inches; (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, et 
cetera) in an area exceeding 6 square inches (39 square 
centimeters); (7) underlying soft tissue missing in an area 
exceeding 6 square inches (39 square centimeters); (8) skin 
indurated and inflexible in an area exceeding 6 square inches 
(39 square centimeters).  38 C.F.R. § 4.18, Note (1).  
Unretouched color photographs were to be taken into 
consideration.  38 C.F.R. § 4.118, DC 7800(3).

A review of the evidence discloses that the veteran's basal 
cell carcinoma and actinic keratosis primarily affect the top 
of the veteran's head; however, there is evidence that they 
also affect the right cheek and tip of the nose.  They are 
nodular in nature, that is, the surface contour of the scars 
is elevated or depressed on palpation.  They are also shiny, 
and there is evidence of discoloration and lack of pigment in 
multiple areas, again primarily the top of the veteran's 
head.  He is followed regularly for these lesions and has had 
them removed on many occasions with liquid nitrogen or 
surgery.  Inasmuch as the veteran demonstrates 2 or 3 
characteristics of disfigurement, he more nearly approximates 
the criteria for a 30 percent rating under the revised 
regulations.  Although the evidence shows that prior to those 
revisions, the veteran's scars on his scalp and face were 
productive of no more than moderate disfigurement, the marked 
discoloration and color contrast were clearly shown in the 
photographs submitted by the veteran.  As such, there was a 
basis for increasing his rating from 10 to 30 percent under 
the former criteria.  Indeed, the nature and extent of the 
lesions and post surgical scarring on the veteran's scalp and 
face have been generally consistent since service connection 
for his skin disorder became effective.  Accordingly, the 
practice of staged ratings is not for application.  
Fenderson.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation under the 
former and the revised regulations.  With respect to the 
former criteria, there is no evidence of complete or 
exceptionally repugnant deformity on one side of the face or 
marked or repugnant bilateral disfigurement due to the scars 
on his head and face.  Under the revised criteria, there is 
no evidence of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips).  Moreover, there is no 
evidence that any of his scars are 5 or more inches in length 
or one-quarter inch wide at their widest point.  There is 
also no evidence that the skin is adherent to the underlying 
tissue; or that the texture of the skin is uneven; or that 
the skin is indurated or inflexible in an area exceeding 6 
square inches (39 square centimeters).  That is, there is no 
evidence that the veteran has any more than three 
characteristics of disfigurement.  In light of the foregoing, 
there is no basis for a schedular rating in excess of 
30 percent under the former criteria or under the revised 
criteria.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
actinic keratosis and basal cell carcinoma of his scalp and 
face.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of the veteran's scalp and facial scars are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of disease or injuries encountered incident to 
military service and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a 30 percent rating for actinic keratosis and 
basal cell carcinoma of the veteran's face and scalp is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

